PER CURIAM:
This appeal questions the propriety of the district court’s order remanding this support proceeding to the state court. In the district court petitioner sought dis*405missal of the proceedings against him originally prosecuted in the Family Court, Queens County, in behalf of his wife and purportedly removed by petitioner pursuant to 28 U.S.C. §§ 1343 and 1443.
As this appears to be no more than an ordinary matrimonial controversy and as there is no support in the record for any claim of a conspiracy to deprive petitioner of his civil rights, the case was properly remanded to the state court.